DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draghetti (U.S. 2003/0052020)
In regards to claim 1. Draghetti discloses a system (at least fig. 1) for assembling a package (2) for one or more smoking articles, comprising: a package assembler (1) configured to receive an outer blank (5) and fold the outer blank around a liner (3) to assemble the package, the liner comprising a material configured to absorb ink (see at least paragraphs 20, 27 and claim 1 the label will be printed on liner 3 thus liner 3 must be capable of absorbing ink at least in the area of 3a/8), the liner further comprising: a front surface (8), the front surface configured to be seen by a user when the package is open (see at least fig. 1 and paragraph 19); and a printable portion (9) positioned on the front surface (see at least paragraphs 19 and 27), the printable portion configured to receive ink (paragraph 27); and a printer (34) coupled to the package assembler, the printer configured to dispense the ink on the 
In regards to claim 8. Draghetti discloses a system (1) for assembling a package (2), comprising: a package assembler (1) configured to receive an outer blank (5) and fold the outer blank around a liner (3) to assemble the package, the liner configured to receive one or more smoking articles (see at least paragraph 11), the liner comprising: a material configured to absorb a printing material (see at least paragraphs 20, 27 and claim 1 the label will be printed on liner 3 thus liner 3 must be capable of absorbing ink at least in the area of 3a/8); a front surface (8) configured to be seen by a user when the package is open (paragraph 19); and a printable portion (9) positioned on the front surface, the printable portion configured to receive the printing material (see at least paragraphs 27 and 28); and a printer (34) coupled to the package assembler, the printer configured to dispense the printing material on the printable portion when the package is in at least partially assembled state (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled).
In regards to claim 21. Draghetti discloses a system (1) for assembling a package (2) for one or more smoking articles, comprising: a package assembler (1) configured to receive an outer blank (5) and fold the outer blank around a liner (3) and an inner portion (where cigarettes are enclosed) to assemble the package (see at least paragraphs 17 and 18), the inner portion comprising: a material configured to absorb ink (see at least paragraphs 20, 27 and claim 1 the label will be printed on liner 3 thus liner 3 must be capable of absorbing ink at least in the area of 3a/8), and a face (8) configured to receive ink and to be seen by a user when the package is open (see at least paragraph 19); and a printer (34) coupled to the package assembler, the printer configured to dispense the ink on the face when the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9-14, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Draghetti (U.S. 2003/0052020) in view of Bowman (U.S. 6,173,551)
In regards to claim 2. Draghetti discloses the system of claim 1, Draghetti discloses the printer to dispense ink on the printable portion when the package is partially assembled (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled). 
Draghetti does not distinctly discloses further comprising a controller coupled to the printer, the controller configured to direct the printer to dispense ink on the printable portion when the package is partially assembled.
Bowman Teaches a controller (48) coupled to the printer (46), the controller configured to direct the printer to dispense ink on the printable portion (see col 3 lines 49-61 and col 5 lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Draghetti to include the controller of Bowman for controlling the timing of when the printer dispenses ink onto the intended surface. Since both Draghetti and Bowman teach printer for printing a section of package of a container but Draghetti is silent of the how the printer operates to control the location of KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 3. Draghetti in view of Bowman discloses the system of claim 1, Draghetti discloses the printer to dispense ink on the printable portion when the package is fully assembled (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled). 
Draghetti does not distinctly discloses further comprising a controller coupled to the printer, the controller configured to direct the printer to dispense ink on the printable portion when the package is fully assembled.
Bowman teaches a controller (48) coupled to the printer (46), the controller configured to direct the printer to dispense ink on the printable portion (see col 3 lines 49-61 and col 5 lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Draghetti to include the controller of Bowman for controlling the timing of when the printer dispenses ink onto the intended surface. Since both Draghetti and Bowman teach printer for printing a section of package of a container but Draghetti is silent of the how the printer operates to control the location of printing, it would have been obvious to one of ordinary skill in the art to use the control system of Bowman to control the printer in Draghetti to ensure printing is only performed on the desired section of the package. Bowman specifically teaches the control system is for controlling the location of printing see at least col 3 lines 49-61 and col 5 lines 14-29. Which discus the control of the printer with controller and related sensors. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Draghetti in view of Bowman discloses The system of claim 2, Bowman further teaches a sensor (50) coupled to the controller, the sensor configured to determine a position of the printable portion relative to the printer (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the position of the printable portion relative to the printer (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 5. Draghetti in view of Bowman discloses The system of claim 2, Bowman further teaches a sensor (60) coupled to the controller, the sensor configured to determine a speed of the printable portion (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the speed of the printable portion (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 6. Draghetti in view of Bowman discloses The system of claim 3, Bowman further teaches a sensor (50) coupled to the controller, the sensor configured to determine a position of the printable portion relative to the printer (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the position of the printable portion relative to the printer (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 7. Draghetti in view of Bowman discloses The system of claim 3, Bowman further teaches a sensor (60) coupled to the controller, the sensor configured to determine a speed of the printable portion (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the speed of the printable portion (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 9. Draghetti discloses the system of claim 8, Draghetti discloses the printer to dispense ink on the printable portion when the package is partially assembled (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled). 
Draghetti does not distinctly discloses further comprising a controller coupled to the printer, the controller configured to direct the printer to dispense ink on the printable portion when the package is partially assembled.
Bowman Teaches a controller (48) coupled to the printer (46), the controller configured to direct the printer to dispense ink on the printable portion (see col 3 lines 49-61 and col 5 lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Draghetti to include the controller of Bowman for controlling the timing of when the printer dispenses ink onto the intended surface. Since both Draghetti and Bowman teach printer for printing a section of package of a container but Draghetti is silent of the how the printer operates to control the location of printing, it would have been obvious to one of ordinary skill in the art to use the control system of Bowman to control the printer in Draghetti to ensure printing is only performed on the desired section of the package. Bowman specifically teaches the control system is for controlling the location of printing see at least col 3 lines 49-61 and col 5 lines 14-29. Which discus the control of the printer with controller and related sensors. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 10. Draghetti in view of Bowman discloses the system of claim 8, Draghetti discloses the printer to dispense ink on the printable portion when the package is fully assembled (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled). 
Draghetti does not distinctly discloses further comprising a controller coupled to the printer, the controller configured to direct the printer to dispense ink on the printable portion when the package is fully assembled.
Bowman teaches a controller (48) coupled to the printer (46), the controller configured to direct the printer to dispense ink on the printable portion (see col 3 lines 49-61 and col 5 lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Draghetti to include the controller of Bowman for controlling the timing of when the printer dispenses ink onto the intended surface. Since both Draghetti and Bowman teach printer for printing a section of package of a container but Draghetti is silent of the how the printer operates to control the location of printing, it would have been obvious to one of ordinary skill in the art to use the control system of Bowman to control the printer in Draghetti to ensure printing is only performed on the desired section of the package. Bowman specifically teaches the control system is for controlling the location of printing see at least col 3 lines 49-61 and col 5 lines 14-29. Which discus the control of the printer with controller and related sensors. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 11. Draghetti in view of Bowman discloses The system of claim 9, Bowman further teaches a sensor (50) coupled to the controller, the sensor configured to determine a position of the printable portion relative to the printer (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the position of the printable portion relative to the printer (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 12. Draghetti in view of Bowman discloses The system of claim 9, Bowman further teaches a sensor (60) coupled to the controller, the sensor configured to determine a speed of the printable portion (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the speed of the printable portion (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 13. Draghetti in view of Bowman discloses The system of claim 10, Bowman further teaches a sensor (50) coupled to the controller, the sensor configured to determine a position of the printable portion relative to the printer (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the position of the printable portion relative to the printer (see at least col 5 lines 37-47 and col 6 lines 0-15).
 Draghetti in view of Bowman discloses The system of claim 10, Bowman further teaches a sensor (60) coupled to the controller, the sensor configured to determine a speed of the printable portion (see at least col 5 lines 37-47), the controller configured to direct the printer to dispense ink based upon the speed of the printable portion (see at least col 5 lines 37-47 and col 6 lines 0-15).
In regards to claim 22. Draghetti discloses the system of claim 21, Draghetti discloses the printer to dispense ink on the printable portion when the package is partially assembled (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled). 
Draghetti does not distinctly discloses further comprising a controller coupled to the printer, the controller configured to direct the printer to dispense ink on the printable portion when the package is partially assembled.
Bowman Teaches a controller (48) coupled to the printer (46), the controller configured to direct the printer to dispense ink on the printable portion (see col 3 lines 49-61 and col 5 lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Draghetti to include the controller of Bowman for controlling the timing of when the printer dispenses ink onto the intended surface. Since both Draghetti and Bowman teach printer for printing a section of package of a container but Draghetti is silent of the how the printer operates to control the location of printing, it would have been obvious to one of ordinary skill in the art to use the control system of Bowman to control the printer in Draghetti to ensure printing is only performed on the desired section of the package. Bowman specifically teaches the control system is for controlling the location of printing see at least col 3 lines 49-61 and col 5 lines 14-29. Which discus the control of the printer with controller and related sensors. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Draghetti in view of Bowman discloses the system of claim 21, Draghetti discloses the printer to dispense ink on the printable portion when the package is fully assembled (see at least fig. 1 and paragraphs 27 and 28 the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled). 
Draghetti does not distinctly discloses further comprising a controller coupled to the printer, the controller configured to direct the printer to dispense ink on the printable portion when the package is fully assembled.
Bowman teaches a controller (48) coupled to the printer (46), the controller configured to direct the printer to dispense ink on the printable portion (see col 3 lines 49-61 and col 5 lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Draghetti to include the controller of Bowman for controlling the timing of when the printer dispenses ink onto the intended surface. Since both Draghetti and Bowman teach printer for printing a section of package of a container but Draghetti is silent of the how the printer operates to control the location of printing, it would have been obvious to one of ordinary skill in the art to use the control system of Bowman to control the printer in Draghetti to ensure printing is only performed on the desired section of the package. Bowman specifically teaches the control system is for controlling the location of printing see at least col 3 lines 49-61 and col 5 lines 14-29. Which discus the control of the printer with controller and related sensors. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. Applicant argues that Draghetti fails to disclose a liner comprising a printable portion positioned on the front surface, the printable portion configured to receive ink, or a printer configured to dispense the ink on the printable portion when the package is in an at least partially assembled state. Specifically, on page 2 of the remark’s applicant argues that the label 7 is not on the front surface of inner wrapping 3. 3a, 16, 20) and visible on the outside of said packet (2)”. Component 3a, as stated in at least paragraph 17, is the inner wrapping 3. As such the label is in fact on the front surface of inner wrapping 3 as described with the rejection of the claims. Since the printer prints on the label 7 which is applied to component 3a of inner wrapping 3 the printer also performs the function of printing on the package additionally it is embodied in at least fig. 1 and paragraphs 27 and 28 that the printer 34 can print on the section 9 anywhere along the assembly from partially to fully assembled. As such the arguments are not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731